Exhibit 10.48
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 25th
day of July, 2008 (the “Effective Date”), by and between CapitalSource Bank (the
“Employer”) and Douglas Hayes Lowrey (the “Executive”).
     WHEREAS, the Employer desires to employ Executive as Chief Executive
Officer for the Employer; and
     WHEREAS, on or prior to the Effective Date, CapitalSource TRS Inc.
purchased certain bank assets and deposit liabilities from Fremont Investment
and Loan to be used in the operation of the Employer as an industrial bank in
California;
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the employment relationship of the
Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to employ the Executive and the Executive agrees
to be employed by the Employer. Terms used herein with initial capitalization
not otherwise defined are defined in Section 23.
     2. Term. The term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the third anniversary of the Effective
Date and each subsequent anniversary of the Effective Date unless and until the
Employer or the Executive provides written notice to the other party not less
than sixty (60) days before such anniversary date that such party is electing
not to extend the term of employment under this Agreement (“Non-Renewal”).
Notwithstanding anything to the contrary in this Section 2, either the Employer
or the Executive may terminate the Executive’s employment at any time in
accordance with Section 9. The period of such Initial Term and any Extended
Terms through the Date of Termination is referred to as the “Employment Period.”
     3. Position and Responsibilities.
          (a) Position. The Executive shall serve as Chief Executive Officer,
reporting to the Employer’s Board of Directors. The Executive’s responsibilities
shall include those set forth below and may include such other duties as
designated by the Employer. Employee’s principal responsibilities and duties as
CEO shall include the following:
               (i) Pursuing superior financial performance of the Employer;

 



--------------------------------------------------------------------------------



 



               (ii) Establishing a strong culture for ethical business practice
and compliance with appropriate laws and regulations;
               (iii) Developing and directing strategies, goals and objectives
consistent with meeting the needs of customers, shareholders, communities,
regulators and employees;
               (iv) Directing the development and operation of the Employer to
ensure sound future growth, and communicating the Employer’s strategic goals to
key constituencies, including the Board of Directors, shareholders, employees
and regulators;
               (v) Overseeing the development and implementation of the
Employer’s strategic and business plans;
               (vi) Advising and reporting to the Board of Directors on the
Employer’s progress against strategic and business goals;
               (vii) Ensuring that the Employer has an appropriate body of
policies and standards;
               (viii) Reviewing and approving key credit exceptions consistent
with the Employer’s credit policy;
               (ix) Selecting senior executives for the Employer and
establishing an organizational structure and management processes capable of
meeting the Employer’s objectives;
               (x) Setting goals and objectives and evaluating performance of
senior executives; and
               (xi) Fostering and maintaining effective regulatory
relationships.
          (b) Best Efforts. The Executive shall devote the Executive’s
reasonable best efforts and full business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Employer and the Company Affiliates; provided that the Executive shall be
entitled to serve as a member of the board of directors (or board of managers or
trustee, as appropriate) of (i) a reasonable number of civic, charitable,
educational, religious, public interest or public service non-profit boards,
(ii) the Federal Home Loan Bank of San Francisco, the University of LaVerne,
Three Sixty Advisory Group, LLC, and Pasadena Playhouse State Theatre of
California, and (iii) such other for-profit boards for which Executive obtains
consent from the Chairman of the Board of Directors of Employer, in each case to
the extent such activities do not materially interfere with the performance of
the Executive’s duties and responsibilities hereunder.

2



--------------------------------------------------------------------------------



 



     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at an office of the Employer designated by the Employer
(currently Brea, California but expected to move to another location in the
downtown Los Angeles region), except for reasonable travel on the Employer’s
business consistent with the Executive’s position.
     5. Compliance with Employer’s Policies. The Executive agrees to enter into
or acknowledge the Employer’s handbook and standard agreements on
confidentiality, insider trading, corporate governance and other similar
agreements of the Employer within ten (10) days of the Effective Date, and to
observe and comply with all policies and rules of the Employer unless such
compliance is inconsistent with the terms of this Agreement.
     6. Compensation; Benefits; Restricted Stock Grant.
          (a) Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”), and the annualized rate
shall be at least $450,000. The Base Salary shall be reviewed by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer, and any such increased Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll procedures.
          (b) Annual Bonus. For each calendar year that ends during the
Employment Period (including calendar year 2008), the Executive shall be
eligible for an annual cash bonus in an amount determined by and in the sole
discretion of the Employer based upon such factors as the Employer’s overall
performance and the performance of the Executive. The target bonus amount shall
be 100% of the Executive’s Base Salary each year. The Executive must be employed
by the Employer on December 31 of the calendar year to be eligible for an annual
bonus for that particular calendar year. The annual bonus, if any, shall be paid
no later than March 15 in the calendar year following the calendar year in which
the annual bonus is earned.
          (c) Benefits. During the Employment Period, the Executive shall be
eligible for perquisites on the terms as such perquisites are made available to
the Employer’s executives. In addition, during the Employment Period and subject
to the terms and conditions of such plans, the Executive shall be eligible to
participate in the medical insurance and other welfare benefits plans that the
Employer, in its sole discretion, may make available to its executives. Nothing
in this Agreement shall affect the Employer’s right to change insurance carriers
and to adopt, amend, terminate or modify such plans and arrangements at any
time. Executive agrees that any paid time off taken during his employment shall
be subject to and take into account applicable banking laws and regulations,
with no more than two (2) weeks scheduled consecutively.
          (d) Restricted Stock Grant. In consideration for entering into this
Agreement. and granted in accordance with the corporate approvals obtained from
the Compensation Committee of CapitalSource Inc., the Executive shall be granted
65,000 shares of CapitalSource Inc.’s common stock, par value $0.01 (“Stock”),
20% of which shall vest and become freely transferable on the first anniversary
of the Effective Date and on each of the second, third, fourth, and fifth
anniversaries of the Effective Date. Unvested shares of Stock granted under this
Section 6(d) or otherwise granted to the Executive shall be forfeited by the
Executive if the

3



--------------------------------------------------------------------------------



 



Executive’s employment with the Employer is terminated by the Executive without
Good Reason or is terminated by the Employer for Cause, in each case, before the
date on which such shares of Stock would otherwise vest hereunder. Upon (i) the
termination of Executive’s employment with the Employer for any other reason
(including death or Disability), or (ii) the Change in Control of the Employer,
any unvested shares of Stock granted under Section 6(d) or otherwise granted to
the Executive shall immediately vest. Except as expressly set forth in this
Agreement, including, without limitation, provisions of Section 9(b), the grant
of Stock contemplated by this Section 6(d) shall be governed by and be subject
to the terms and conditions set forth in the CapitalSource Inc. Third Amended
and Restated Equity Incentive Plan, as amended from time to time (the “Plan”),
and shall be documented and evidenced by an award agreement under the Plan to be
executed by CapitalSource Inc. and the Executive.
          (e) Withholding: Employer Compensation Plans. All compensation
provided to the Executive pursuant to Section 6 shall be (1) in accordance with
the Employer’s compensation plans and policies, and (2) less applicable
deductions and withholding as determined by the Employer.
     7. Expenses. The Executive is authorized to incur reasonable and necessary
expenses in the performance of the Executive’s duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer upon periodic presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.
     8. Confidentiality, Non-Disclosure and Non-Solicitation Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive has had access to, will have access
to, and may assist in developing Company Confidential Information. The Employer
and the Executive further acknowledge and agree that the Executive will occupy a
position of trust and confidence with respect to the Employer’s affairs and
business and the affairs and business of the Company Affiliates. The Executive
agrees that the following obligations are necessary to preserve the confidential
and proprietary nature of Company Confidential Information and to protect the
Employer and the Company Affiliates against harmful solicitation of employees
and customers and other actions by the Executive that would result in serious
adverse consequences for the Employer and the Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not disclose or transfer to any person or
entity or use for the Executive’s or any other person’s or entity’s benefit any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer.
Anything herein to the contrary notwithstanding, the provisions of this Section
8(a) shall not apply (1) when disclosure is required by law or by any court,
arbitrator, or administrative or legislative body (including any committee
thereof) with actual or apparent jurisdiction to order the Executive to disclose
or make accessible any information; or (2) when disclosure is necessary to
enforce this Agreement. In the event the Executive is required or compelled by
legal process to disclose any Company Confidential Information, he will first
give fifteen (15) days advance written notice (or, in the event that it is not
possible to provide fifteen

4



--------------------------------------------------------------------------------



 



(15) days written notice, as much written notice as is possible under the
circumstances) to the Employer so that the Employer may present and preserve any
objections that it may have to such disclosure and/or seek an appropriate
protective order.
          (b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business. The Employer acknowledges that the
Executive, in the ordinary course of the Executive’s duties, may use and store
Company Confidential Information at home and other locations. The Executive will
return to the Employer or destroy (at Employer’s election) all Company
Confidential Information and copies thereof and all other property of the
Employer or any Company Affiliate at any time upon the request of the Employer
and in any event immediately upon termination of the Executive’s employment for
any reason. Anything to the contrary notwithstanding, nothing in Section 8(b)
shall prevent the Executive from retaining papers and other materials of a
personal nature, including information relating to compensation or reimbursement
of expenses, information that is necessary for tax purposes, and copies of
plans, programs and agreements relating to the Executive’s employment.
          (c) No Solicitation of Employees. During the Non-Solicit Period, the
Executive shall not anywhere, directly or indirectly, other than as an employee
of and for the benefit of the Employer, solicit, entice, persuade or induce any
individual who is employed by the Employer or a Company Affiliate (or who was so
employed within six (6) months prior to the Executive’s action) (collectively,
“Company’s Employees”) to: (1) terminate or refrain from continuing such
employment, or (2) become employed by or enter into contractual relations with
any individual or entity other than the Employer or a Company Affiliate.
          (d) Non-Solicitation. During the Non-Solicit Period, the Executive
shall not anywhere in the United States, directly or indirectly, other than as
an employee of and for the benefit of the Employer:
               (i) solicit or encourage any client or customer of the Employer
or a Company Affiliate, or any person or entity who was a client or customer of
the Employer or a Company Affiliate within six (6) months prior to the
Executive’s action, to: (A) terminate, reduce or alter in a manner adverse to
the Employer or the Company Affiliate any existing business arrangements with it
or them, or (B) transfer existing business from the Employer or the Company
Affiliate to any other person or entity;
               (ii) own an interest in any entity that competes with the
Employer by engaging in any business engaged in by the Employer; provided,
however, that the Executive may own, as a passive investor, securities of any
such entity that has outstanding publicly traded securities so long as the
Executive’s direct holdings in any such entity shall not in the aggregate
constitute more than 5% of the voting power of such entity.
For purposes of this Section 8(d), a “client or customer” shall include any
actual borrower of the Employer (as set forth in the Employer’s asset management
or substantially similar successor or related technology system such as CAM) and
any other entity in the “term sheet issued,” “term

5



--------------------------------------------------------------------------------



 



sheet executed” or “credit committee approved” categories listed in the
Employer’s deal tracking or substantially similar successor or related system
such as DealTracker. The Executive agrees that, before providing services,
whether as an employee or consultant, to any entity during the Non-Solicit
Period, the Executive will provide a copy of this Agreement to such entity, and
such entity shall acknowledge to the Employer in writing that it has read this
Agreement.
          (e) Ownership on Intellectual Property or Intangibles. All Company
Confidential Information, all work performed, and all other ideas, discoveries,
inventions, designs, processes, methods and improvements, conceived, developed,
or otherwise made by Executive, during his employment with the Employer, alone
or with others, and in any way relating to the Employer’s and/or any of its
affiliates’ present or planned businesses or products, whether or not patentable
or subject to copyright protection and whether or not reduced to tangible form
or reduced to practice during the period of Executive’s employment with the
Employer (“Developments”) shall be the sole property of the Employer, provided,
however, that such Developments do not include any invention or development that
qualifies fully under the provisions of California Labor Code Section 2870 (the
text of which is attached hereto as Exhibit A). Executive further agrees to
disclose all Developments promptly, fully and in writing to the Employer
promptly after development of the same, and at any time upon request. Executive
agrees to, and hereby does assign to the Employer all of Executive’s right,
title and interest throughout the world in and to all Developments. Executive
agrees that each of the Developments shall constitute a “work made for hire,” as
defined in 17 U.S .C. § 101, and hereby irrevocably assigns to the Employer all
copyrights, patents and any other proprietary rights Executive may have in any
Developments without any obligation on the part of the Employer to pay royalties
or any other consideration to Executive in respect of such Developments.
Executive hereby grants to the Employer an irrevocable power of attorney to
perform any and all acts and execute any and all documents and instruments on
behalf of Executive as the Employer may deem appropriate in order to perfect or
enforce the rights defined in this Section 8(e). Executive agrees to assist the
Employer (without charge, but at no cost to Executive) to obtain and maintain
for itself such rights, and agrees that such obligation to assist the Employer
shall continue after the termination of this Agreement. The provisions of this
Section 8(e) are in addition to any other written agreements on this subject
that Executive may have with the Employer and/or any of its affiliates, and are
not meant to and do not excuse any additional obligations that Executive may
have under such agreements.
          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate.
          (g) Non-Disparagement. After the Executive’s employment with the
Employer, the Executive will not make to any person or entity, including without
limitation the media, any false, disparaging, or derogatory statements or
comments about the Employer, any Company Affiliate, its or their business
affairs, or any of its or their current or former employees.

6



--------------------------------------------------------------------------------



 



          (h) Acknowledgment. The Executive acknowledges that the covenants in
Section 8 have a unique, very substantial and immeasurable value to the
Employer, that the Executive has sufficient assets and skills to provide a
livelihood for the Executive and the Executive’s family for the full duration of
these covenants, and that, as a result of the foregoing, if the Executive
breaches any such covenant, monetary damages would be an insufficient remedy for
the Employer and equitable enforcement of such covenant would be proper.
          (i) Enforcement. The Executive acknowledges that in the event of any
breach or threatened breach by the Executive of any of the covenants in
Section 8, the business interests of the Employer will be irreparably injured,
the full extent of the damages to the Employer will be impossible to ascertain,
monetary damages may not be an adequate remedy for the Employer, and the
Employer will be entitled to enforce such covenants by temporary, preliminary,
or permanent injunctive relief or other equitable relief, without the necessity
of posting bond or security, which the Executive expressly waives.
          (j) Modification; Severability. If any of the restrictions contained
in Section 8 are determined by any court of competent jurisdiction or other
adjudicator to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, then the Executive and the Employer agree
that the court or adjudicator shall interpret and modify such restriction(s) to
be effective for the maximum period of time for which it/they may be enforceable
and over the maximum geographical area as to which it/they may be enforceable
and to the maximum extent in all other respects as to which it/they may be
enforceable. The Executive and the Employer further agree that such modified
restriction(s) shall be enforced by the court or adjudicator. In the event that
modification is not possible, then the Executive and the Employer agree that,
because each of the Executive’s obligations in Section 8 is a separate and
independent covenant, any unenforceable obligation shall be severed and all
remaining obligations shall be enforced.
          (k) Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
     9. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated for any reason, including the following.
               (i) Death. The Executive’s employment shall terminate upon death
without any further notice or action required by the Employer or the Executive’s
legal representatives.
               (ii) By the Employer. The Employer may terminate the Executive’s
employment in the following circumstances:

7



--------------------------------------------------------------------------------



 



                    (A) Disability. If the Executive shall have been
substantially unable to perform the Executive’s material duties hereunder by
reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for at least ninety (90) consecutive days or more
than one hundred and twenty (120) days in any 12-month period (a “Disability”);
provided, that until such termination, the Executive shall continue to receive
the Executive’s compensation and benefits hereunder, reduced by benefits
payable, if any, under any disability insurance policy or plan; or
                    (B) Cause. For Cause or without Cause.
               (iii) By the Executive. The Executive may terminate the
Executive’s employment for any reason (including Good Reason) or for no reason.
If the Executive terminates employment without Good Reason, then the Executive
shall provide written notice to the Employer at least sixty (60) days prior to
the Date of Termination.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive pursuant to Sections 9(a)(ii) or (iii) shall be
communicated by a Notice of Termination to the other party. “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon. The Executive agrees, in
the event of any dispute under Section 9(a)(ii)(A) as to whether a Disability
exists and if requested by the Employer, to submit to a physical examination by
a licensed physician selected by mutual agreement between the Employer and the
Executive, the cost of such examination to be paid by the Employer. The written
medical opinion of such physician shall be conclusive and binding upon the
parties as to whether a Disability exists and the date when such Disability
arose. Section 9 shall be interpreted and applied so as to comply with the
provisions of the Americans with Disabilities Act (to the extent that it is
applicable) and any applicable state or local laws.
     10. Compensation Upon Termination.
          (a) Death. If the Executive’s employment ends as a result of death,
the Employer shall pay to the Executive’s legal representative or estate, as
applicable: (1) the Accrued Benefits, if any; and (2) a lump sum amount equal to
twelve (12) months of the Executive’s Base Salary as of the Date of Termination,
less any amounts or payments to the Executive’s beneficiaries or estate paid or
to be paid on account of any life insurance plan or policy provided by the
Employer, by March 15 of the year after the year in which Executive’s death
occurs.
          (b) Termination by the Employer for Cause or Disability or by the
Executive without Good Reason; Expiration of Term. If the Employer terminates
the Executive’s employment for Cause or Disability, if the Executive terminates
the Executive’s employment without Good Reason, or the term of employment set
forth in Section 2 expires because of Non-Renewal, the Employer shall pay to the
Executive the Accrued Benefits, if any.

8



--------------------------------------------------------------------------------



 



          (c) Termination by the Employer without Cause or by the Executive for
Good Reason. If the Employer terminates the Executive’s employment other than
for Cause or Disability or if the Executive terminates the Executive’s
employment for Good Reason, then the Employer shall: (1) pay the Executive the
Accrued Benefits, if any; (2) pay the Executive an amount equal to (A) two times
the Executive’s Base Salary as of the Date of Termination, and (B) two times the
average of the annual cash bonuses paid by the Employer to the Executive during
the prior two calendar years, or if the Executive has been employed by the
Employer for less than two years, two times the Executive’s Base Salary (in lieu
of average bonuses); and (3) pay for the Executive and the Executive’s covered
dependents to continue to participate, on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination, in such
medical and dental insurance plans through COBRA (to the extent to the extent
the Executive and the Executive’s eligible dependents were participating in such
plans immediately prior to the Date of Termination) until the earlier of (x) the
Executive obtaining new employment, and (y) 12 months from the Date of
Termination.
          (d) Termination of the Executive in Connection with a Change in
Control of the Employer. If the Executive’s employment terminates as a result of
a Change in Control of the Employer, or if the Employer terminates the
Executive’s employment other than for Cause or Disability within 12 months of a
Change in Control of the Employer, or if the Executive terminates the
Executive’s employment for Good Reason within 12 months of a Change in Control
of the Employer, then the Employer shall (in lieu of making payments pursuant to
Section 10(c) above): (1) pay the Executive the Accrued Benefits, if any;
(2) pay the Executive an amount equal to (A) three (3) times the Executive’s
Base Salary as of the Date of Termination, and (B) three (3) times the average
of the annual cash bonuses paid by the Employer to the Executive during the
prior two calendar years, or if the Executive has been employed by the Employer
for less than two years, three (3) times the Executive’s Base Salary (in lieu of
average bonuses); and (3) pay for the Executive and the Executive’s covered
dependents to continue to participate, on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination, in such
medical and dental insurance plans through COBRA (to the extent to the extent
the Executive and the Executive’s eligible dependents were participating in such
plans immediately prior to the Date of Termination) until the earlier of (x) the
Executive obtaining new employment, and (y) twelve (12) months from the Date of
Termination.
          (e) Deductions/Withholding. Any payments to the Executive pursuant to
Section 10 shall be less applicable deductions and withholding as determined by
the Employer.
          (f) Timing of Payment of Accrued Benefits. The Employer shall pay to
the Executive (or to the Executive’s legal representative or estate if
termination is because of death) the Executive’s Accrued Benefits at the time
such payments would otherwise be due under the Employer’s normal payroll
practices, applicable Employer policies or plans, or as provided by applicable
law.
          (g) Liquidated Damages. The Employer and the Executive acknowledge and
agree that damages which will result to the Executive for termination by the
Employer of the Executive’s employment without Cause or by the Executive for
Good Reason shall be extremely

9



--------------------------------------------------------------------------------



 



difficult or impossible to establish or prove, and agree that the payments and
benefits set forth in Sections 9(c)(2) and (3) and 10(c)(2) and (3)
(collectively, the “Severance Payment”) shall constitute liquidated damages for
any such termination. The Executive agrees that, except for such other payments
and benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any other applicable benefit plan, such liquidated
damages shall be in lieu of all other claims arising from this Agreement that
the Executive may make by reason of any such termination of employment.
          (h) Requirement of General Release. The Executive agrees that, as a
condition to receiving the Severance Payment, the Executive will execute a
general release of claims substantially in the form attached hereto as
Exhibit B. Within five (5) business days of the Date of Termination, the
Employer shall deliver to the Executive the release, and such release shall be
signed within twenty-one (21) days of the receipt of the release by Executive.
The Severance Payment shall be made within ten (10) business days following the
later of the Employer’s receipt of the executed general release of claims or the
expiration of the revocation period (to the extent that there is a revocation
period) without the general release of claims being revoked by the Executive.
          (i) Section 409A.
               (i) With respect to payments under this Agreement for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
each severance payment and COBRA continuation reimbursement payment will be
considered one of a series of separate payments;
               (ii) The Executive will be deemed to have a Date of Termination
for purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
               (iii) If at the time of Executive’s separation from service,
(i) Executive is a specified employee (within the meaning of Section 409A and
using the identification methodology selected by the Company from time to time,
and (ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period together with interest for the period
of delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the dates the payments should otherwise have
been provided.
               (iv) Any amount that Executive is entitled to be reimbursed under
this Agreement will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred. and the amount of the expenses eligible
for reimbursement during any calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year.

10



--------------------------------------------------------------------------------



 



               (v) To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Code as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and the parties shall promptly
execute any amendment reasonably necessary to implement this Section 1 0(i)(v).
The Executive and the Employer agree to cooperate to make such amendments to the
terms of this Agreement as may be necessary to avoid the imposition of penalties
and additional taxes under Section 409A of the Code to the extent possible;
provided, however, that the Employer agrees that any such amendment shall
provide the Executive with economically equivalent payments and benefits, and
the Executive agrees that any such amendment will not materially increase the
cost to, or liability of, the Employer with respect to any payments.
          (j) Offset. Any payments to the Executive pursuant to Section 6 or 10
(not including the Accrued Benefits) shall, at the Employer’s discretion, be
offset and less any amounts owed by the Executive to the Employer as of the Date
of Termination, including without limitation, any denied expense reimbursements,
any personal expenses, any unpaid loan balances, the value of any negative leave
balances, any repayment obligations for the signing bonus, and any other amounts
owing to the Employer. The Executive hereby consents to and authorizes such
offsets.
          (k) Regulatory Limitations. Each obligation to make a payment under
this Agreement that is subject to the limits of 12 C.F.R. 359 shall be subject
to the prior approval of the FDIC, together with each payment under any such
obligation.
          (1) No Further Obligations. Except as set forth in this Agreement, the
Employer shall have no further obligation to the Executive under this Agreement
upon the termination of the Executive’s employment.
     11. Indemnification. During the Employment Period and thereafter, the
Employer shall provide the Executive with coverage under its current directors’
and officers’ liability policy to the same extent that it provides such coverage
to other similarly situated executives.
     12. Attorney’s Fees. In the event of any dispute relating to or arising
from this Agreement, the prevailing party in such dispute shall be entitled to
recover from the non- prevailing party any and all costs and expenses (including
without limitation attorneys’ fees and other charges of counsel) incurred in
connection with litigating such dispute.
     13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     14. Survival. It is the express intention and agreement of the parties
hereto that certain provisions in this Agreement shall survive according to
their terms the termination of the Executive’s employment.

11



--------------------------------------------------------------------------------



 



     15. Assignment. The rights and obligations of the parties to this agreement
shall not be assignable or delegable, except that (1) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (2) the rights and
obligations of the Employer hereunder shall be assignable and delegable to any
Company Affiliate or in connection with any subsequent merger, consolidation,
sale of all or substantially all of the assets or equity interests of the
Employer or similar transaction involving the Employer or a successor
corporation. The Employer shall require any successor to the Employer to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place.
     16. Binding Effect. Subject to any provisions in this Agreement restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives. successors and assigns.
     17. Amendment Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     18. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     19. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of California (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply). The parties hereby consent to the exclusive jurisdiction
of, and venue in, any federal or state court of competent jurisdiction located
in Los Angeles County, California for the purposes of adjudicating any and all
claims, demands, causes of action, disputes, controversies, and other matters
arising out of or relating to this Agreement, any of its provisions, or the
relationship between the parties created by this Agreement.
     20. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the subject matter herein, there being no
representations, warranties or commitments except as set forth herein.
     21. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

12



--------------------------------------------------------------------------------



 



     22. Notice. All notices, demands, requests or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand-delivered,
mailed by first class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
(a) If to the Employer:
CapitalSource Bank
Attn: Steven A. Museles, Chief Legal Officer
c/o CapitalSource
4445 Willard Avenue
12th Floor
Chevy Chase, MD 20815
Tel: (301) 841-2732
Fax: (301)841-2380
(b) If to the Executive:
D. Tad Lowrey
569 Woodland Road
Pasadena, CA 91106
Tel: (626) 844-0243
Fax:
Each party may designate by notice in writing a new address to which any notice,
demand. request or communication may thereafter be so given, served or sent.
Each notice, demand, request or communication that shall be given or made in the
manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, delivery receipt, confirmation of facsimile transmission, or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     23. Definitions.
          “Accrued Benefits” mean (i) any Base Salary through the Date of
Termination not yet paid; (ii) any compensation deferred by the Executive prior
to the Date of Termination and not paid by the Employer or otherwise
specifically addressed by this Agreement; (iii) any amounts or benefits owing to
the Executive or to the Executive’s beneficiaries under the then applicable
benefit plans of the Employer; and (iv) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 7.
          “Cause” means any one of the following events: (i) the Executive’s
knowing violation of law in the course of performance of the duties of
Executive’s employment with the

13



--------------------------------------------------------------------------------



 



Company or any Company Affiliate, and/or the Executive’s conviction of, or plea
of nolo contendere to, a felony or any crime involving dishonesty, disloyalty,
or fraud with respect to the Employer; (ii) the Executive’s material breach of
any obligation in this Agreement; (iii) the Executive’s engaging in conduct
constituting a material breach of any fiduciary duty to the Employer, willful
and material misconduct, or gross negligence; (iv) any act of dishonesty, fraud,
misrepresentation, or embezzlement by the Executive that harms or injures the
Employer or a Company Affiliate; (v) the Executive’s failure to retain
regulatory approval from the Federal Deposit Insurance Corporation, the
California Department of Financial Institutions, or any other state or federal
regulatory body with oversight or authority over banking or the Employer (a
“Regulator”) as CEO or for any other position he maintains with Employer;
(vi) Employer’s termination of Executive’s employment arising out of or in
connection with any direct or indirect order, request, mandate or other
instruction of any Regulator or a finding by any such Regulator that Executive’s
performance threatens the safety or soundness of the Employer or any of its
subsidiaries; (vii) the Executive’s failure to furnish all information or take
any other steps necessary to enable Employer to maintain fidelity bond coverage
(in an amount and with a surety company selected by Employer in its sole
discretion) of Executive during the term of his employment; or (viii) the
Executive’s continued failure to competently perform the Executive’s duties
after receiving written notice from the Employer identifying the manner in which
the Executive has failed to perform competently and being given thirty (30) days
to cure such failure.
          “Change in Control” means the occurrence of one or more of the
following events: (i) any person (other than a Company Affiliate) is or becomes
the record owner of more than 50% of the Voting Stock of the Employer; (ii) the
Employer adopts any plan of liquidation providing for the distribution of all or
substantially all of its assets; (iii) the Employer transfers all or
substantially all of its assets or business (unless the shareholder of the
Employer immediately prior to such transaction beneficially owns, directly or
indirectly, more than 50% of the Voting Stock or other ownership interests of
the entity or entities, if any, that succeed to the business of the Employer);
or (iv) any merger, reorganization or consolidation of the Employer unless,
immediately after consummation of such transaction, the shareholder of the
Employer immediately prior to the transaction beneficially owns, directly or
indirectly, more than 50% of the Voting Stock of the Employer. For purposes of
this Change in Control definition, the “Employer” shall include any entity that
succeeds to all or substantially all of the business of the Employer and “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation.
          “Company Affiliate” means any entity controlled by, in control of, or
under common control with, the Employer.
          “Company Confidential Information” means information known to the
Executive to constitute trade secrets or proprietary information belonging to
the Employer, CapitalSource Inc. or any Company Affiliate or other confidential
financial information, operating budgets, strategic plans or research methods,
personnel data, projects or plans, or non-public information regarding the terms
of any existing or pending lending transaction between the Employer or Company
Affiliate and an existing or pending client or customer (as the phrase “client
or

14



--------------------------------------------------------------------------------



 



customer” is defined in Section 8(d), in each case, received by the Executive in
the course of the Executive’s employment by the Employer or in connection with
the Executive’s duties with the Employer. Notwithstanding anything to the
contrary contained herein, the general skills, knowledge and experience gained
during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and information or knowledge possessed by the Executive prior to the
Executive’s employment by the Employer, shall not be considered Company
Confidential Information.
          “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated by the Employer or the Executive, the
date specified in the Notice of Termination; or (iii) if the Executive’s
employment ends because of Non-Renewal, the date on which the Initial Term or
the Extended Term, as the case may be, expires. Notwithstanding the foregoing
the Executive’s Date of Termination shall mean the date of the Executive’s
separation from service as defined in Section 409A.
          “Good Reason” means any one of the following events: (i) the
Employer’s failure to pay compensation to the Executive due and payable pursuant
to Section 6; (ii) a change in Executive’s title below the level of Chief
Executive Officer or a material diminution by the Employer in the Executive’s
authority, responsibilities or duties (not including, by itself, removal of
authority or responsibility for any aspect of Executive’s position); (iii) the
Employer’s willful and material breach of any obligation in this Agreement; or
(iv) a relocation of the Executive’s primary place of employment to a location
that increases the Executive’s then current commute (the distance between the
Executive’s primary residence and primary place of employment prior to the
relocation) by more than 25 miles. The Executive understands and agrees that
none of the foregoing events shall constitute Good Reason if the Executive
consents in writing to such event. The Executive further understands and agrees
that none of the foregoing events shall constitute Good Reason unless and until
the Executive provides written notice to the Employer identifying the asserted
grounds for Good Reason, such notice is provided to the Employer within 45 days
of such event, and the Employer fails to cure such asserted grounds for Good
Reason within 60 days of its receipt of such notice from the Executive. A Good
Reason termination shall not exist unless the Executive resigns within 150 days
from the date of the initial existence of one of the foregoing conditions.
          “Non-Solicit Period” means the period commencing on the Effective Date
and ending 12 months after the Executive’s Date of Termination.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

              Douglas Hayes Lowrey
      /s/ Douglas Hayes Lowrey       Date: 9/8/08              CapitalSource
Bank
      By:   /s/ Steven A. Museles         Name:   Steven A Museles        
Title:   Executive Vice President       Date 9/8/08     

16